Citation Nr: 0943412	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of medical care 
expenses incurred for treatment at Newark Wayne Hospital on 
October 31, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision in which the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York, denied the claim for payment or 
reimbursement of medical expenses incurred on October 31, 
2004 at Newark Wayne Hospital.  

In her June 2005 Form 9 (substantive appeal) the Veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  An October 2005 letter informed her that this hearing 
was scheduled for December 2005.  Review of the record 
reflects that the Veteran failed to report for this hearing.  
As such, her hearing request is deemed withdrawn. 38 C.F.R. § 
20.704(d) (2009).

The Board notes that, in her June 2005 Form 9, the Veteran 
noted that a statement of the case was never sent to the 
American Legion, and requested that copies of all materials 
relevant to her claim be sent to her representative.  In his 
October 2009 Informal Hearing Presentation (IHP), the 
Veteran's representative acknowledged careful review of the 
case, together with the evidence in the claims folder.  
Accordingly, the Board finds that the Veteran's 
representative has been provided ample opportunity to review 
the record.  See 38 C.F.R. § 20.600 (an appellant will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran incurred private medical expenses on October 
31, 2004.  

3.  The Veteran did not receive VA medical services within 
the 24 month period prior to October 31, 2004.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical care expenses incurred at Newark Wayne Hospital on 
October 31, 2004 have not been met.  38 U.S.C.A. §§ 1725, 
1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
17.52, 17.120, 17.130, 17.1000, 17.1002 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In the circumstances of this 
case, there is no further duty to notify or to assist.  
Notwithstanding this determination, the Veteran was provided 
with VCAA notice with respect to this appeal in May 2005.  

Analysis

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are three different possible theories 
of entitlement: (1) the private medical services were 
authorized by VA; (2) the Veteran is entitled to payment or 
reimbursement for services not previously authorized that are 
related to or aggravated a service-connected disability; or 
(3) the Veteran is entitled to payment or reimbursement for 
services not previously authorized relating to a nonservice-
connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 
1728(a).

The determination as to whether VA gave prior authorization 
for the non-VA medical care that the veteran received in a 
private facility is a factual, not a medical, determination.  
Similes v. Brown, 6 Vet. App. 555 (1994).  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).  In this case, the 
record reflects that the Veteran received emergency room 
treatment on October 31, 2004 after loss of consciousness.  
In her February 2005 notice of disagreement, the Veteran 
reported that on November 2, 3, or 4, she notified VA by 
phone regarding her emergency room care, and was told to send 
the bills when she received them.  Despite this statement, 
there is nothing in the record to suggest that VAMC personnel 
advised that the Veteran's medical bills would be paid for by 
VA.  

Furthermore, even if statements to that effect had been made, 
such statements would not constitute authorization for 
private treatment within the meaning of 38 U.S.C.A. 
§ 1703(a).  In this regard, the Board notes that VAOPGCCONCL 
1-95 addressed the question of who had the authority to 
approve or authorize a request for private hospitalization at 
VA expense under 38 U.S.C.A. § 1703(a).  This opinion states:  
Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors.  VHA 
Manual, M-1, Part 1, Chapter 21, 
paragraph 21.08 (January 12, 1995).  

VAOPGCCONCL 1-95 (March 31, 1995).

VAOPGCONCL 1-95 is not binding on the Board.  See 38 U.S.C.A. 
§ 7104(c).  Nevertheless, the Board finds that its reasoning, 
quoted above, is persuasive and applicable in the present 
case.  In this case, there is no evidence that the Veteran 
obtained proper authorization for payment of the private 
medical expenses incurred on October 31, 2004 from a VA 
employee with appropriate authority, namely the VA medical 
center or VA clinic Director.  

Accordingly, the Board must conclude that prior authorization 
for private medical treatment received on October 31, 2004 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with the treatment under 38 U.S.C.A. § 1703.  

When, as here, a Veteran receives treatment at a non-VA 
facility without prior authorization, the law provides two 
related, but independent avenues for obtaining payment or 
reimbursement for medical expenses:

Sec. 1725. Reimbursement for emergency treatment

(a) General Authority.-
(1) Subject to subsections (c) and (d), the 
Secretary may reimburse a veteran described in subsection 
(b) for the reasonable value of emergency treatment 
furnished the veteran in a non-Department facility.  (2) 
In any case in which reimbursement is authorized under 
subsection (a)(1), the Secretary, in the Secretary's 
discretion, may, in lieu of reimbursing the veteran, make 
payment of the reasonable value of the furnished emergency 
treatment directly-
(A) to a hospital or other health care provider that 
furnished 
the treatment; or
(B) to the person or organization that paid for such 
treatment 
on behalf of the veteran.
(b) Eligibility.-
(1) A veteran referred to in subsection (a)(1) is an 
individual who is an active Department health-care 
participant who is personally liable for emergency 
treatment furnished the veteran in a non-Department 
facility.
(2) A veteran is an active Department health-care 
participant if--
(A) the veteran is enrolled in the health care system 
established under section 1705(a) of this title; and
(B) the veteran received care under this chapter 
within the 24-month period preceding the furnishing of 
such emergency treatment.
(3) A veteran is personally liable for emergency treatment 
furnished 
the veteran in a non-Department facility if the veteran--
(A) is financially liable to the provider of emergency 
treatment for that treatment;
(B) has no entitlement to care or services under a 
health-plan contract (determined, in the case of a 
health-plan contract as defined in subsection 
(f)(2)(B) or (f)(2)(C), without regard to any 
requirement or limitation relating to eligibility for 
care or services from any department or agency of the 
United States);
C) has no other contractual or legal recourse against 
a third party that would, in whole or in part, 
extinguish such liability to the provider; and
(D) is not eligible for reimbursement for medical care 
or services under section 1728 of this title.
(c) Limitations on Reimbursement.-
(1) The Secretary, in accordance with regulations 
prescribed by the Secretary, shall-
(A) establish the maximum amount payable under 
subsection (a);
(B) delineate the circumstances under which such 
payments may be made, to include such requirements on 
requesting reimbursement as the Secretary shall 
establish; and
(C) provide that in no event may a payment under that 
subsection include any amount for which the veteran is 
not personally liable.
(2) Subject to paragraph (1), the Secretary may provide 
reimbursement under this section only after the veteran or 
the provider of emergency treatment has exhausted without 
success all claims and remedies reasonably available to 
the veteran or provider against a third party for payment 
of such treatment.    
(3) Payment by the Secretary under this section on behalf 
of a veteran to a provider of emergency treatment shall, 
unless rejected and refunded by the provider within 30 
days of receipt, extinguish any liability on the part of 
the veteran for that treatment. Neither the absence of a 
contract or agreement between the Secretary and the 
provider nor any provision of a contract, agreement, or 
assignment to the contrary shall operate to modify, limit, 
or negate the requirement in the preceding sentence.
(d) Independent Right of Recovery.-
(1) In accordance with 
regulations prescribed by the Secretary, the United States 
shall have the independent right to recover any amount 
paid under this section when, and to the extent that, a 
third party subsequently makes a payment for the same 
emergency treatment.
(2) Any amount paid by the United States to the veteran 
(or the veteran's personal representative, successor, 
dependents, or survivors) or to any other person or 
organization paying for such treatment shall constitute a 
lien in favor of the United States against any recovery 
the payee subsequently receives from a third party for the 
same treatment.
(3) Any amount paid by the United States to the provider 
that furnished the veteran's emergency treatment shall 
constitute a lien against any subsequent amount the 
provider receives from a third party for the same 
emergency treatment for which the United States made 
payment.
(4) The veteran (or the veteran's personal representative, 
successor, dependents, or survivors) shall ensure that the 
Secretary is promptly notified of any payment received 
from any third party for emergency treatment furnished to 
the veteran. The veteran (or the veteran's personal 
representative, successor, dependents, or survivors) shall 
immediately forward all documents relating to such 
payment, cooperate with the Secretary in the investigation 
of such payment, and assist the Secretary in enforcing the 
United States right to recover any payment made under 
subsection (c)(3).
(e) Waiver.--The Secretary, in the Secretary's discretion, 
may waive recovery of a payment made to a veteran under this 
section that is otherwise required by subsection (d)(1) when 
the Secretary determines that such waiver would be in the 
best interest of the United States, as defined by regulations 
prescribed by the Secretary.
(f) Definitions.--For purposes of this section:
(1) The term ``emergency treatment'' means medical care or 
services furnished, in the judgment of the Secretary--
(A) when Department or other Federal facilities are 
not feasibly available and an attempt to use them 
beforehand would not be reasonable;
(B) when such care or services are rendered in a 
medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life 
or health; and
(C) until such time as the veteran can be transferred 
safely to a Department facility or other Federal 
facility.

(2) The term ``health-plan contract'' includes any of the     
following:
(A) An insurance policy or contract, medical or 
hospital service agreement, member ship or 
subscription contract, or similar arrangement under 
which health services for individuals are provided or 
the expenses of such services are paid.
(B) An insurance program described in section 1811 of 
the Social Security Act (42 U.S.C. 1395c) or 
established by section 1831 of that Act (42 U.S.C. 
1395j).
(C) A State plan for medical assistance approved under 
title XIX of such Act (42 U.S.C. 1396 et seq.).
(D) A workers' compensation law or plan described in 
section 1729(a)(2)(A) of this title.
(E) A law of a State or political subdivision 
described in section 1729(a)(2)(B) of this title.

(3) The term ``third party'' means any of the following:
(A) A Federal entity.
(B) A State or political subdivision of a State.
(C) An employer or an employer's insurance carrier.
(D) An automobile accident reparations insurance 
carrier.
(E) A person or entity obligated to provide, or to pay 
the expenses of, health services under a health-plan 
contract.
38 U.S.C.A. § 1725 (prior to October 10, 2008)

Sec. 1728. Reimbursement of certain medical expenses

(a) The Secretary may, under such regulations as the 
Secretary shall prescribe, reimburse veterans entitled to 
hospital care or medical services under this chapter for the 
reasonable value of such care or services (including travel 
and incidental expenses under the terms and conditions set 
forth in section 111 of this title), for which such veterans 
have made payment, from sources other than the Department, 
where--
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health;
(2) such care or services were rendered to a veteran in 
need thereof 
(A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated 
with and held to be aggravating a service-connected 
disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-
connected disability, or 
(D) for any illness, injury, or dental condition in 
the case of a veteran who 
(i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this 
title), and 
(ii) is medically determined to have been in need 
of care or treatment to make possible such 
veteran's entrance into a course of training, or 
prevent interruption of a course of training, or 
hasten the return to a course of training which was 
interrupted because of such illness, injury, or 
dental condition; and
(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.
(b) In any case where reimbursement would be in order under 
subsection (a) of this section, the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly--
(1) to the hospital or other health facility furnishing 
the care or services; or
(2) to the person or organization making such expenditure 
on behalf of such veteran.
38 U.S.C.A. § 1728 (prior to October10, 2008)

The Board notes that the provisions of 38 U.S.C.A. §§ 1725 
and 1728 were changed via legislation which became effective 
October 10, 2008.  

CERTAIN VETERANS WITHOUT SERVICE-CONNECTED 
DISABILITY.-
Section 1725 is amended-
(1) in subsection (a)(1), by striking ''may 
reimburse'' and
inserting ''shall reimburse''; and
(2) in subsection (f)(1), by striking subparagraph (C) 
and
inserting the following new subparagraph (C):
''(C) until-
''(i) such time as the veteran can be transferred
safely to a Department facility or other Federal 
facility
and such facility is capable of accepting such 
transfer;
or
''(ii) such time as a Department facility or other
Federal facility accepts such transfer if-
''(I) at the time the veteran could have been
transferred safely to a Department facility or other
Federal facility, no Department facility or other
Federal facility agreed to accept such transfer; and
''(II) the non-Department facility in which such
medical care or services was furnished made and
documented reasonable attempts to transfer the
veteran to a Department facility or other Federal
facility.''.
(b) CERTAIN VETERANS WITH SERVICE-CONNECTED 
DISABILITY.-
Section 1728 is amended- 
(1) by striking subsection (a) and inserting the 
following
new subsection (a):
''(a) The Secretary shall, under such regulations as 
the Secretary
prescribes, reimburse veterans eligible for hospital 
care or
medical services under this chapter for the customary 
and usual
charges of emergency treatment (including travel and 
incidental
expenses under the terms and conditions set forth in 
section 111
of this title) for which such veterans have made 
payment, from
sources other than the Department, where such 
emergency treatment
was rendered to such veterans in need thereof for any 
of
the following:
''(1) An adjudicated service-connected disability.
held to be aggravating a service-connected disability.
''(3) Any disability of a veteran if the veteran has a 
total
disability permanent in nature from a service-
connected disability.
''(4) Any illness, injury, or dental condition of a 
veteran
who-
''(A) is a participant in a vocational rehabilitation 
program
(as defined in section 3101(9) of this title); and
''(B) is medically determined to have been in need
of care or treatment to make possible the veteran's 
entrance
into a course of training, or prevent interruption of 
a course
of training, or hasten the return to a course of 
training
which was interrupted because of such illness, injury, 
or
dental condition.'';
(2) in subsection (b), by striking ''care or 
services'' both
places it appears and inserting ''emergency 
treatment''; and
(3) by adding at the end the following new subsection:
''(c) In this section, the term 'emergency treatment' 
has the
meaning given such term in section 1725(f)(1) of this 
title.''
Veterans Mental Health and Other Care Improvement Act 
of 2008, 
Pub. L. No. 110-387, 122 Stat. 4110, effective October 
10, 2008

Specifically, the pertinent change is that in 38 U.S.C.A. 
§ 1728, the word "shall" in the first sentence, replaced 
the word "may."  This made the payment or reimbursement by 
VA of emergent treatment non-discretionary, if the veteran 
satisfied the requirements for such payment.  Under both 
versions, the conditions set out in the remainder of the 
statute must be met in order for VA to make payment or 
reimbursement.  In this case, the conditions were not met.  
While the provisions became effective when the law was signed 
on October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994).

Although the Veteran has not been apprised of the revised 
version of §§ 1725 and 1728, the Board finds that there is no 
prejudice to the Veteran by this Board decision as the 
statutory language relevant to the appeal was not revised.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the 
Board need not here determine whether §§ 1725 and 1728 as 
revised effective October 10, 2008, are to be given 
retroactive effect.  Whether the version effective prior to 
October 10, 2008, or the version effective since October 10, 
2008, is applied, the result is the same; the appeal must be 
denied.

Under 38 U.S.C.A. § 1728(a), and its implementing regulation, 
38 C.F.R. § 17.120, VA may pay or reimburse veterans for 
medical expenses incurred in non-VA facilities where: (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service- connected 
disability, (B) for a non service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability; or (D) for any illness in the case of a 
veteran who is a participant in a vocational rehabilitation 
program that necessitates care or treatment to make possible 
such veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  The Court has held 
that all three of these statutory requirements must be met 
before payment may be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

The Veteran is service-connected for chondromalacia patella 
with minimal degenerative changes of each knee, with a 
combined disability rating of 20 percent, effective August 
24, 1985.  In her February 2005 notice of disagreement, the 
Veteran indicated that she was disagreeing with the denial of 
payment for medical bills for her heart attack.  Some of the 
records of the private treatment on October 31, 2004 have 
been associated with the claims file.  Records of private 
treatment dated from November 2004 to February 2005 reflect 
that the Veteran was seen for follow-up treatment on November 
4, 2004.  This record reflects that she came to the emergency 
room on October 31, 2004 after passing out at home.  She 
experienced loss of consciousness while cooking, and reported 
that this was the first time this happened.  The emergency 
room blood test was normal, except for sugar at 120.  The 
impression was syncope.  A radiology report from October 31, 
2004 reflects that the Veteran underwent a chest X-ray for 
sudden onset unresponsiveness.  The impression was no acute 
disease.  

The foregoing demonstrates that the private medical treatment 
on October 31, 2004 was not related to the service-connected 
knee disabilities, or for a condition associated with and 
held to be aggravating a service-connected disability; 
rather, the evidence reflects that Veteran received treatment 
for loss of consciousness.  Further, there is no indication 
that Veteran was enrolled in a VA vocational rehabilitation 
program on October 31, 2004.  As such, she is not eligible 
for VA payment or reimbursement for the unauthorized medical 
expenses in question under 38 U.S.C.A. § 1728.  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium 
Health Care and Benefits Act, payment or reimbursement of 
non-VA emergency medical services for nonservice-connected 
disorders is available if certain conditions are met.  38 
U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, 
to be eligible for reimbursement under these provisions for a 
nonservice-connected disorder, the veteran must satisfy nine 
separate conditions.  See 38 C.F.R. § 17.1002(a)-(i).  For 
purposes of this Veteran's case, one of these conditions is 
that, at the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment. 38 C.F.R. § 
17.1002(e).

The Board points out that the provisions in 38 C.F.R. § 
17.1002 are conjunctive, not disjunctive; i.e. all of the 
enumerated criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met). 

The VAMC denied the claim for payment or reimbursement based 
on a finding that the Veteran did not receive VA medical 
services within the 24 month period prior to October 31, 
2004.  The claims file includes records of VA treatment from 
May 1989 to November 1990, and in April and May 2005; 
however, there is no record of VA treatment from October 2002 
to October 2004.  

In a July 2003 letter, the RO advised the Veteran that she 
was previously registered for primary care with the Blue Team 
at the Canandaigua VAMC, but the records did not indicate 
that she had a future appointment.  The Veteran was advised 
to call if she would like to schedule an appointment and 
that, if it had been more than one year since her last 
primary care appointment, she should call the Veterans 
Service Center, as she may need to update her demographic and 
financial information.  

In an April 2005 statement, the Veteran argued that the July 
2003 letter constituted evidence that she had been in contact 
with the VAMC within two years prior to her private treatment 
on October 31, 2004.  In correspondence received in May 2005, 
the Veteran reported that she received VA treatment after 
June 21, 2001, at which time she received a prescription for 
cream for her legs.  She added that she knew this treatment 
was after June 21, 2001 because she was married on that date, 
and needed to change her name.  She reported that, after 
receiving the July 2003 letter from the VAMC, she called and 
received a packet which she completed and returned, 
requesting an appointment.  She added that the VAMC never 
aided her in obtaining an appointment.  She argued that the 
VAMC was lax in fulfilling their obligation to her because, 
after returning her reinstatement application (means test) 
the VAMC never made an appointment.  The Veteran submitted a 
document from the New York Healthcare System (HCS), dated 
July 31, 2003, reflecting that she was not actively enrolled 
in any clinics and had no pending appointments on file.  

Despite the Veteran's assertions that the VAMC failed in that 
the facility did not schedule her for an appointment after 
she completed and returned paperwork in July 2003, there is 
simply no evidence that the Veteran in fact received VA 
medical services in the 24 month period prior to October 31, 
2004.  Rather, the Veteran's statements concede that she did 
not receive such services; notably, in her February 2005 
notice of disagreement she argued that she should not be 
penalized because she did not use a VA medical facility in 24 
months.  The Board has considered the fact that the Veteran 
was clearly enrolled in the VA healthcare system in July 
2003, as evidenced by correspondence from the VAMC; however, 
enrollment for VA healthcare within the 24-month time period, 
in and of itself, does not satisfy the criteria of 38 C.F.R. 
§ 17.1002(e), eligibility also requires that the Veteran 
received VA medical services within this time period.

As the evidence indicates that the Veteran did not receive VA 
medical service in the 24 months prior to October 31, 2004-
an essential criterion to establish entitlement to payment or 
reimbursement of medical expenses under 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1002-the claim for payment or 
reimbursement of medical care expenses incurred for treatment 
at Newark Wayne Hospital on October 31, 2004 must be denied.  
In light of the fact that the Veteran does not meet this 
threshold requirement, the fact that the records of private 
treatment for care afforded the Veteran on October 31, 2004 
are not presently of record has no bearing on the 
adjudication of the claim.

In deciding this claim, the Board acknowledges the Veteran's 
argument that she requested an appointment in July 2003 which 
the VAMC failed to schedule.  However, the Board is without 
authority to grant the claim on an equitable basis and 
instead is constrained to follow the specific provisions of 
law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).

Accordingly, the record presents no basis to establish 
entitlement to payment or reimbursement of the expenses for 
private medical care incurred at Newark Wayne Hospital on 
October 31, 2004 under the governing legal authority.  As 
such, the claim must be denied.  Where, as here, the law and 
not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit or as lacking 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to payment or reimbursement of medical care 
expenses incurred for treatment at Newark Wayne Hospital on 
October 31, 2004 is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


